                    UNITED STATES BANKRUPTCY COURT
                     SOUTHERN DISTRICT OF NEW YORK

In re                                                 Chapter 7

NYREE BELTON,
                                                      Bankr. Case No. 12-23037 (RDD)
                  Debtor.

NYREE BELTON,
                  Debtor and Plaintiff on behalf of
                  herself and all others similarly
                  situated,

   v.
                                                      Bankr. Adv. Proc. No. 14-08223
GE CAPITAL CONSUMER LENDING, INC. A/K/A               (RDD)
GE MONEY BANK,

                  Defendant.

In re                                                 Chapter 7

KIMBERLY BRUCE,
                                                      Bankr. Case No. 13-22088 (RDD)
                  Debtor.

KIMBERLY BRUCE,

                  Debtor and Plaintiff on behalf of
                  herself and all others similarly    Bankr. Adv, No. 14-08224 (RDD)
                  situated,

   v.
CITIGROUP, INC., CITIBANK, N.A., and
CITIBANK (SOUTH DAKOTA), N.A.,

                  Defendants.




          OPPOSITION TO PLAINTIFFS’ MOTION TO LIFT THE STAY
                                                   TABLE OF CONTENTS



I. Procedural Background on the Motions ................................................................................... 1

II. The Stay Orders ........................................................................................................................ 1

III. Plaintiffs’ Latest Requests to Lift the Stays Should Be Denied ............................................... 2




                                                                      i
                                              TABLE OF AUTHORITIES

                                                                                                                            Page(s)

CASES

Berni v. Barilla S.p.A.,
   964 F.3d 141 (2d Cir. 2020).......................................................................................................3

In re Belton v. GE Capital Retail Bank,
    961 F.3d 612 (2d Cir. 2020).......................................................................................................1

Nicosia v. Amazon.com, Inc.,
   834 F.3d 220 (2d Cir. 2016).......................................................................................................3




                                                                  ii
       Defendants GE Capital Retail Bank (“GECRB”), Citigroup Inc., and Citibank, N.A. on

behalf of itself and as successor in interest to Citibank (South Dakota), N.A. (“Citi”) (collectively,

“Defendants”), jointly submit this memorandum in opposition to Plaintiffs’ motions to lift the stays

pending final disposition of appeals in Belton v. GE Capital Consumer Lending, 14-ap-08223

(RDD) (“Belton”) and Bruce v. Citigroup, et al., Adv. Proc. 14-08224 (RDD) (“Bruce”).

       I.      Procedural Background on the Motions

       Plaintiffs seek the lifting of the stays pending appeal before a petition for certiorari is

decided. Each of the stay orders by its terms was expressly designed to remain in place pending

final appeals of the motions to compel arbitration. See Belton, ECF No. 98 (order staying action

“during the pendency of GECRB’s appeal”); Bruce, ECF 92 (order staying action until “final

disposition of Citi’s appeal”). Notably, the opinion at issue is one as to which the Second Circuit

panel stated at the outset that its hands were bound by a prior Second Circuit decision, but if “we

were writing on a blank slate, perhaps our conclusion would be different.” In re Belton v. GE

Capital Retail Bank, 961 F.3d 612, 613 (2d Cir. 2020). The petition is due by November 13, 2020,

but will likely be filed in October. If so, a decision on the petition is likely in January 2021. If the

petition is granted, a decision on merits should be issued by June 2021. The Court should again

reject Plaintiffs’ attempts to undermine or prematurely end the stays pending final appeal.

       II.     The Stay Orders

       In 2014 this Court denied a motion of GE Capital Retail Bank (“GECRB”) to compel

arbitration in the Belton proceeding. The Court then offered to stay the proceeding pending appeal

if the tradelines at issue regarding sold debt and a subsequent chapter 7 discharge were changed.

As the Court explained, if the allegedly offending information was no longer present, then “I think

[GECRB] are entitled, if there is not substantial harm to parties interested in the litigation, to a
stay.” Belton, ECF No. 92 (Oct. 30, 2014 Hearing Tr. at 70:5-12).

        GECRB explained that it did not believe it had the option to change the tradelines, but

stated that it was willing to request that the credit reporting agencies delete the tradelines at issue

so that the credit reporting agencies would not create credit reports in the manner that Belton

alleged was wrongful. After multiple rounds of objections by Belton – who essentially argued the

immediate pursuit of the proceeding on her terms was more important than the putative class being

relieved of the harm she alleged – the Court rejected Belton’s position and issued an order staying

the proceeding pending appeal. Belton, ECF No. 98 (Order Granting GE Capital Retail Bank’s

Motion For A Stay Pending Appeal Of Order Denying Motion To Compel Arbitration). A similar

order in the Bruce proceeding followed shortly thereafter providing that (i) Citi delete the putative

class’s tradelines and (ii) a stay would issue pending “final disposition of Citi’s appeal of this

Court’s Arbitration Order.” Bruce, ECF No. 92 (Order Staying Adversary Proceeding Pending

Appeal of Order Denying Motion to Compel Arbitration). There is no dispute that defendants have

complied with the terms of the stay orders.

        At the time of issuing the orders, this Court anticipated that the appeals may go all the way

to the Supreme Court. In fact, just last year Citi noted such statements when discussing whether

the stay in Bruce should be lifted (this Court refused to lift the stay). Bruce, ECF No. 105 (attaching

April 1, 2015 Hearing Tr. at 13 (“as far as I can see [these appeals] will go to the Supreme Court .

. . .”)). It is undisputed that the appeals have not yet fully run through the Supreme Court and that

there will be a petition for certiorari in at least Belton.

        III.    Plaintiffs’ Latest Requests to Lift the Stays Should Be Denied

        Plaintiffs’ half-hearted attempt to vacate the stay orders seeks to turn stay analysis on its

head. The Court’s view in issuing the stays was that they were warranted because there was no




                                                    2
substantial harm with the tradeline deletion protocol in place. Plaintiffs do not assert that there has

been a change in this regard and that substantial harm has arisen. Rather, they argue that the stay

orders are essentially moot because they do not believe that GECRB and Citi will change their

deletion practices even if the stays are lifted. Plaintiffs’ Mot., Belton, ECF 121, Attachment 1 at 3,

Bruce, ECF 113, Attachment 1 at 3 (“[i]t has been over five years since Defendants ceased the

offending conduct and they have not indicated any intention to resume their prior practice”).

Although not stated explicitly, Plaintiffs’ counsel – who handles hundreds or thousands of chapter

7 cases and regularly pulls credit reports – likely is also driven by the knowledge that the credit

reporting agencies have acted independently to prevent any tradelines of any furnisher from

appearing in the allegedly offending manner. But these facts are not a reason to lift the stays – they

just further confirm there is no reason that the proceedings must be litigated immediately because

of substantial harm.

       Plaintiffs express a need to move forward so that they can seek an injunction requiring

what the stays pending appeal already have accomplished. However, having admitted that the

allegedly offending prior content is not reappearing in any event, they should be precluded from

seeking an injunction. See generally Berni v. Barilla S.p.A., 964 F.3d 141, 147-49 (2d Cir. 2020)

(“Where there is no likelihood of future harm, there is no standing to seek an injunction, and so no

possibility of being certified as a Rule 23(b)(2) class.”); Nicosia v. Amazon.com, Inc., 834 F.3d

220, 239 (2d Cir. 2016) (“Plaintiffs lack standing to pursue injunctive relief where they are unable

to establish a ‘real or immediate threat’ of injury.”). The Plaintiffs’ ability to muster only two

sentences of explanation on why the stay should be lifted just further underscores the lack of merit

in the request to lift the stay (and the ultimate lack of merit in demanding injunctive relief).

       The stay orders appear to have accomplished the most the Court could have intended when




                                                  3
they were issued. As Plaintiffs note, the deletion of tradelines after the sale of charged off debt is

now an established practice. Moreover, the credit reporting agencies acted to change their method

of credit report preparation regarding chapter 7 discharges which moots this Court’s previously

expressed concern. The headwaters for these changes is the Court offering and the Belton and

Bruce Defendants accepting conditioned stays pending appeal – stays which Plaintiffs initially

opposed and now seek to lift. See Belton, ECF 92 (October 30, 2014 Hearing Tr.), ECF 99

(November 10, 2014 Hearing Tr.).

       For five and a half years the stay orders have ensured the deletion of tradelines referencing

Defendants and sold debt where there was a subsequent chapter 7 discharge. To put that in

perspective, the stay orders ensured deletion for longer periods of time than do the settlements

with banks in three similar suits (those periods were three or four years and all end in the Fall of

2021). As such, Plaintiffs’ counsel is in no position to argue that the length of the conditioned stays

is insufficient to address the alleged harm.

       The Defendants should receive the full benefit of the conditioned stays as offered and

entered by the Court. There is no merit in Plaintiffs’ attempts to have the stays lifted early so that

they can seek injunctive relief addressing a risk of harm they admit does not exist.




                                                  4
                                         CONCLUSION

       For the foregoing reasons, the Court should deny Plaintiffs’ motions and the cases should

remain stayed in accordance with the orders pending final disposition of the petition for certiorari

and any merits appeal should the petition be granted.



Dated: September 10, 2020
       New York, New York                               /s/ Joseph L. Noga

                                                     Joseph L. Noga
                                                     JENNER & BLOCK LLP
                                                     919 Third Avenue, 38th Floor
                                                     New York, New York 10022
                                                     (212) 891-1600
                                                     jnoga@jenner.com

                                                     Attorneys for GE Capital Retail Bank


                                                        /s/ Benjamin R. Nagin

                                                     Benjamin R. Nagin
                                                     Jon Muenz
                                                     SIDLEY AUSTIN LLP
                                                     787 Seventh Avenue
                                                     New York, New York 10019
                                                     (212) 839-5300
                                                     bnagin@sidley.com
                                                     jmuenz@sidley.com

                                                     Attorneys for the Citi Defendants




                                                 5
                                CERTIFICATE OF SERVICE

       I hereby certify under penalty of perjury that, on September 10, 2020, I caused a copy of

the foregoing Opposition to Plaintiffs’ Motion to Lift The Stay to be served electronically to all

counsel of record using the Court’s ECF system.

                                                    /s/ Ian D. Johnston
                                                    Ian D. Johnston
